Order filed May 17, 2018




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00119-CV
                                   ____________

                          FRANCES SMITH, Appellant

                                        V.

                       OAK BEND APARTMENTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1103933

                                   ORDER

      Appellant’s brief was due May 7, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before June 18, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM